Title: To Benjamin Franklin from Claude Julien, 1 January 1778
From: Julien, Claude
To: Franklin, Benjamin


Monsieur
A Paris le 1er. Janvier 1778.
Je m’estimeray bien heureux si vous récévés avec bonté l’hommage de mon respect, et de mes voeux á ce renouvellement d’année, et si pendant son cours, j’ay le bonheur de mériter l’honneur de vôtre protection, et de vôtre confiance. J’ay celluy d’etre avec un trés respectueux attachement Monsieur Vôtre trés humble et trés obéïssant serviteur
Claude Julien
Banquier Ruë des vieilles Thuilleries.
 
Notation: Claude Julien 1. Janr. 1780. [sic] Claude Julien
